 

Exhibit 10.44



 

Execution Version

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of August 24,
2015, among GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P. (formerly known as
American Realty Capital Global Operating Partnership, L.P.), a Delaware limited
partnership (“Borrower”), GLOBAL NET LEASE, INC. (formerly known as American
Realty Capital Global Trust, Inc.), a Maryland corporation (“Parent”), ARC
GLOBAL HOLDCO, LLC, a Delaware limited liability company (“International
Holdco”), the SUBSIDIARY GUARANTORS party hereto (the “Subsidiary Guarantors”;
Parent, International Holdco and each of the Subsidiary Guarantors,
individually, a “Guarantor Party” and, collectively, the “Guarantor Parties”),
the ELECTING LENDERS (defined below), the LENDERS (defined below) party hereto,
and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (together
with its successors and assigns in such capacity, the “Administrative Agent”).

 

RECITALS:

 

A.           Borrower, the Administrative Agent and certain lenders (together
with their respective successors and assigns, the “Lenders”) are parties to that
certain Credit Agreement dated as of July 25, 2013, as amended by that certain
First Amendment to Credit Agreement dated as of November 22, 2013, that certain
letter agreement regarding updated schedules dated as of November 22, 2013, that
certain letter agreement regarding updated schedules dated as of December 20,
2013, that certain letter agreement regarding updated schedules dated as of
January 15, 2014, that certain Omnibus Amendment to Loan Documents dated as of
March 26, 2014, that certain letter agreement regarding updated schedules dated
as of April 17, 2014, that certain Third Amendment to Credit Agreement dated as
of June 24, 2014, that certain letter agreement regarding updated schedules
dated as of June 24, 2014, that certain Fourth Amendment to Credit Agreement
dated as of July 29, 2014, that certain letter agreement regarding updated
schedules dated as of July 30, 2014, that certain letter agreement regarding
updated schedules dated as of August 25, 2014, that certain Fifth Amendment to
Credit Agreement dated as of October 16, 2014, that certain letter agreement
regarding updated schedules dated as of October 22, 2014, that certain letter
agreement regarding updated schedules dated as of December 12, 2014, that
certain Sixth Amendment to Credit Agreement dated as of December 16, 2014, that
certain letter agreement regarding updated schedules dated as of January 16,
2015, that certain letter agreement regarding updated schedules dated as of
March 19, 2015, that certain letter agreement regarding updated schedules dated
as of April 10, 2015, and that certain Seventh Amendment to Credit Agreement
dated as of June 1, 2015 (as so amended, the “Credit Agreement”; and except as
otherwise herein expressly provided, each initially capitalized term used herein
has the meaning assigned to such term in the Credit Agreement, as amended by
this Agreement).

 

B.           Pursuant to Section 2.21 of the Credit Agreement, Borrower has
requested, among other things, an increase in the Commitments by $35,000,000,
and Sumitomo Mitsui Banking Corporation and Comerica Bank (each an “Electing
Lender” and collectively, the “Electing Lenders”) have agreed to provide such
increase.

 

C.           The parties hereto desire to amend the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Amendment of Credit Agreement. Effective as of the Effective
Date (defined below), the Credit Agreement is hereby amended as follows:

 

(a)          The last sentence of the definition of “Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 1 

 

 

“As of August __, 2015, the aggregate amount of the Lenders’ Commitments is
$740,000,000.”

 

(b)          Subparagraph (k) of the definition of “Eligible Property” set forth
in Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(k)          such Real Property must be 100% occupied by a single tenant
pursuant to a Net Lease or a GSA Lease with a remaining term of at least 5 years
(at the time of initial qualification as a Borrowing Base Property) and, in the
case of an International Real Property, such tenant must be an Investment Grade
Tenant.”

 

(c)          The following definition of “GSA Lease” is hereby added to Section
1.01 of the Credit Agreement:

 

“GSA Lease” means any lease under which the government of the United States of
America (or any subdivision thereof) is the tenant.

 

(d)          Schedule 2.01 of the Credit Agreement is hereby deleted in its
entirety and replaced with Schedule 2.01 attached hereto.

 

(e)          The following is hereby added to the end of Section 2.05(f) of the
Credit Agreement as new subsection (vii) thereof:

 

“(“vii)   the then aggregate Determined Borrowing Base Value attributable to
Domestic Real Properties that are leased pursuant to a GSA Lease shall not
exceed ten percent (10%) of the then aggregate Determined Borrowing Base Value
of all Borrowing Base Properties.”

 

Section 2.          Commitment. Each Electing Lender agrees that, effective as
of the Effective Date, its Commitment shall be equal to the amount set forth on
Schedule 2.01 attached hereto.

 

Section 3.          Notes. Notwithstanding anything to the contrary contained in
the Credit Agreement, in connection with the increase in the Commitments
contemplated by this Agreement, any Electing Lender may elect to not receive a
Note to evidence the Loans made by such Electing Lender.

 

Section 4.          Effective Date. The “Effective Date” shall be the date on
which all of the following have been satisfied:

 

(a)          the Administrative Agent shall have received signed counterparts of
this Agreement from the Required Lenders (after giving effect to the increase in
the Commitments contemplated by this Agreement);

 

(b)          the Administrative Agent shall have received the Electing Lenders’,
Borrower’s, Parent’s, International Holdco’s and the Subsidiary Guarantors’
signed counterparts of this Agreement;

 

(c)          each Electing Lender shall have received a Note executed by
Borrower in the principal amount equal to such Electing Lender’s Commitment as
set forth on Schedule 2.01 attached hereto (unless, as provided in Section 3,
such Electing Lender shall elect to not receive such Note); and

 

(d)          the Administrative Agent shall have been paid all reasonable
out-of-pocket expenses, including reasonable legal fees for the Administrative
Agent’s outside counsel, due to it pursuant to the transaction contemplated
herein and all reasonable outstanding out-of-pocket fees and expenses, if any,
that have been invoiced to Borrower to date.

 

Section 5.          Waivers.

 

(a)          Borrower has requested that it be permitted to include the Real
Property set forth on Schedule 1 attached hereto in the calculations of the
Borrowing Base (the “Requested Addition”) notwithstanding that such Real
Property is not leased pursuant to a Net Lease (the “Net Lease Condition”). The
Administrative Agent and the Lenders hereby waive the Net Lease Condition in
connection with the Requested Addition only, provided, however, the Real
Property owned by ARC CSVBTMI001, LLC shall be excluded from the calculations of
the Borrowing Base if, at any time, ARC CSVBTMI001, LLC is responsible for
association fees or any similar assessment related to such Real Property in
excess of $8,400.

 

 2 

 

 

(b)          Borrower has requested that it be permitted to include the Real
Property owned by ARC TRLIVMI001, LLC, as described on Schedule 1 attached
hereto, in the calculations of the Borrowing Base notwithstanding that such Real
Property is not occupied by a single tenant (the “Single Tenant Condition”).
Solely with respect to such Real Property owned by ARC TRLIVMI001, LLC, the
Administrative Agent and the Lenders hereby waive the Single Tenant Condition in
connection with such Real Property, provided, however, the Real Property owned
by ARC TRLIVMI001, LLC shall be excluded from the calculations of the Borrowing
Base if, at any time, less than 90% of such Real Property is occupied by a
single tenant.

 

(c)           This Section shall in no way constitute a waiver of (i) the Net
Lease Condition or the Single Tenant Condition in connection with any other
request to include a Real Property in the calculations of the Borrowing Base or
(ii) any other provision of the Credit Agreement or any other Loan Document.
Other than in respect of the waivers of the Net Lease Condition and the Single
Tenant Condition as set forth in this Section and the express terms of this
Agreement, nothing contained in this Agreement is intended to create or
constitute a waiver, modification, relinquishment or forbearance by the
Administrative Agent or any Lender of any of its rights and remedies under the
Loan Documents, including without limitation, any and all rights or remedies in
connection with any defaults that may now or hereafter exist under the Loan
Documents, all of which rights and remedies are hereby expressly reserved.

 

Section 6.          Borrower’s Representations. Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as follows:

 

(a)          each of the representations and warranties of Borrower contained or
incorporated in the Credit Agreement, as amended by this Agreement, or any of
the other Loan Documents to which it is a party, are true and correct in all
material respects on and as of the date hereof (except if any such
representation or warranty is expressly stated to have been made as of a
specific date, then as of such specific date);

 

(b)          as of the date hereof and immediately after giving effect to this
Agreement, no Default and no Event of Default has occurred and is continuing;

 

(c)          Borrower has all necessary limited partnership power and authority
to execute, deliver and perform its obligations under this Agreement; Borrower
has been duly authorized by all necessary limited partnership action on its
part; and this Agreement has been duly and validly executed and delivered by
Borrower and constitutes Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and

 

(d)          Borrower’s execution and delivery of this Agreement (i) does not
require any consent or approval of, registration or filing with, or any other
action by, any governmental authority, except for such as have been obtained or
made and are in full force and effect, (ii) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of
Borrower or any order of any governmental authority and (iii) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Borrower or any of its assets.

 

Section 7.          Guarantor Parties’ Representations. Each Guarantor Party
hereby represents and warrants to the Administrative Agent and the Lenders, as
follows:

 

(a)          each of the representations and warranties of such Guarantor Party
contained or incorporated in the Guaranty or any of the other Loan Documents to
which it is a party, are true and correct in all material respects on and as of
the date hereof (except if any such representation or warranty is expressly
stated to have been made as of a specific date, then as of such specific date);

 

(b)          as of the date hereof and immediately after giving effect to this
Agreement, such Guarantor Party is in compliance with its obligations under the
Guaranty and each of the other Loan Documents to which it is a party;

 

 3 

 

 

(c)          such Guarantor Party has all necessary corporate or limited
liability company, as applicable, power and authority to execute, deliver and
perform its obligations under this Agreement; such Guarantor Party has been duly
authorized by all necessary corporate or limited liability company, as
applicable, action on its part; and this Agreement has been duly and validly
executed and delivered by such Guarantor Party and constitutes such Guarantor
Party’s legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and

 

(d)          such Guarantor Party’s execution and delivery of this Agreement (i)
does not require any consent or approval of, registration or filing with, or any
other action by, any governmental authority, except for such as have been
obtained or made and are in full force and effect, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of such Guarantor Party or any order of any governmental authority and
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon such Guarantor Party or any of its assets.

 

Section 8.          Ratification.

 

(a)          Borrower hereby (i) reaffirms, ratifies, confirms, and acknowledges
its obligations under the Credit Agreement (as amended hereby) and the other
Loan Documents to which it is a party and agrees to continue to be bound thereby
and perform thereunder and (ii) agrees and acknowledges that the Credit
Agreement (as amended hereby) and the other Loan Documents and all of Borrower’s
obligations thereunder are and remain in full force and effect and, except as
expressly provided herein, have not been affected, modified or amended.

 

(b)          Each Guarantor Party hereby (i) reaffirms, ratifies, confirms, and
acknowledges its obligations under the Guaranty and the other Loan Documents to
which it is a party and agrees to continue to be bound thereby and perform
thereunder and (ii) agrees and acknowledges that the Guaranty and the other Loan
Documents and all of its obligations thereunder are and remain in full force and
effect and, except as expressly provided herein, have not been affected,
modified or amended.

 

Section 9.          Miscellaneous.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)          Amendments, Etc. The terms of this Agreement may be waived,
modified and amended only by an instrument in writing duly executed by the party
hereto against whom enforcement of such waiver, modification or amendment is
sought (provided that, subject to the terms of the Credit Agreement, the
Administrative Agent may execute any such waiver, modification or amendment on
behalf of the Lenders). Any such waiver, modification or amendment shall be
binding upon Borrower, the Guarantors, the Electing Lenders, the Administrative
Agent and the Lenders.

 

(c)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of Borrower, the
Guarantors,, the Electing Lenders, the Administrative Agent and the Lenders.

 

(d)          Captions. The captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

(e)          Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of this Agreement by
facsimile or email transmission shall be effective as manual delivery of an
executed counterpart hereof.

 

 4 

 

 

(f)          Severability. Any provision hereof which is held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

[remainder of page intentionally left blank]

 

 5 

 

   

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER:       GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P. (formerly known
as American Realty Capital Global Operating Partnership, L.P.), a Delaware
limited partnership       By: Global Net Lease, Inc. (formerly known as American
Realty Capital Global Trust, Inc.), a Maryland corporation, its general partner
        By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title:
Authorized Signatory

 

  PARENT:       Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation       By: /s/ Jesse C.
Galloway     Name: Jesse C. Galloway     Title: Authorized Signatory

 

  INTERNATIONAL HOLDCO:       ARC GLOBAL HOLDCO, LLC, a Delaware limited
liability company       By: Global Net Lease Operating Partnership, L.P.
(formerly known as American Realty Capital Global Operating Partnership, L.P.),
a Delaware limited partnership, its sole member         By: Global Net Lease,
Inc. (formerly known as American Realty Capital Global Trust, Inc.), a Maryland
corporation, its general partner         By: /s/ Jesse C. Galloway     Name:
Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

   

 

  

  SUBSIDIARY GUARANTORS:       ARC KSFTWPA001, LLC, a Delaware limited liability
company       By: Global Net Lease Operating Partnership, L.P. (formerly known
as American Realty Capital Global Operating Partnership, L.P.), a Delaware
limited partnership, its sole member         By: Global Net Lease, Inc.
(formerly known as American Realty Capital Global Trust, Inc.), a Maryland
corporation, its general partner         By: /s/ Jesse C. Galloway     Name:
Jesse C. Galloway     Title: Authorized Signatory

 

  ARC PPHHTKY001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CWARANE001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC CWGRDMI001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CWRVTIL001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CWSALKS001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC CWUVLOH001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CWVININ001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CWWPKMN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC WWHWCMI001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GEGRDMI001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GSFRNTN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC TFDPTIA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC NOWILND001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GSDVRDE001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

 

  ARC GSGTNPA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GSMSSTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GSDALTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

 

  ARC GSIFLMN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC NOPLNTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC NNMFBTN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

 

  ARC DRINDIN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC VALWDCO001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC LPSBDIN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC GBLMESA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC NSSNJCA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FEAMOTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC FECPEMA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FESANTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC SZPTNNJ001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC WNBRNMO001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC VCLIVMI001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC ATSNTTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC PNEREPA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC PNSCRPA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CTFTMSC001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC TFKMZMI001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC SWWSVOH001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC MKMDNNJ001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC FD73SLB001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GRRALNC001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GRMSAAZ001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC GRLBKTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GRLOUKY001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC WMWSLNC001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 



 

  ARC SANPLFL001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC DG40PCK001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FEWTRNY001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC FEBHMNY001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FEWNAMN001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FSMCHIL001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC SLSTCCA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC AMWCHKS001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FEBILMA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 



 

  ARC DINCNOH001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC WIODSTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC CJHSNTX002, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC FESALUT001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC MPSTLMO001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC KUSTHMI001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC FELEXKY001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC GECINOH001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC DNDUBOH001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC FELKCLA001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC FD34PCK001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC SPHRSNJ001 Urban Renewal Entity, LLC, a New Jersey limited liability
company       By: Global Net Lease Operating Partnership, L.P. (formerly known
as American Realty Capital Global Operating Partnership, L.P.), a Delaware
limited partnership, its sole member         By: Global Net Lease, Inc.
(formerly known as American Realty Capital Global Trust, Inc.), a Maryland
corporation, its general partner         By: /s/ Jesse C. Galloway     Name:
Jesse C. Galloway     Title: Authorized Signatory

 

[signatures continue on following pages]

 

   

 

  

  ARC CJHSNTX001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

  ARC OGHDGMD001, LLC, a Delaware limited liability company       By: Global Net
Lease Operating Partnership, L.P. (formerly known as American Realty Capital
Global Operating Partnership, L.P.), a Delaware limited partnership, its sole
member         By: Global Net Lease, Inc. (formerly known as American Realty
Capital Global Trust, Inc.), a Maryland corporation, its general partner        
By: /s/ Jesse C. Galloway     Name: Jesse C. Galloway     Title: Authorized
Signatory

 

[signatures continue on following pages]

 

   

 

  

  ADMINISTRATIVE AGENT:       JPMORGAN CHASE BANK, N.A.         By: /s/
Christian Lunt     Name: Christian Lunt     Title:   Credit Banker

 

  LENDER:       JPMORGAN CHASE BANK, N.A.         By: /s/ Christian Lunt    
Name: Christian Lunt     Title:   Credit Banker

 

[signatures continue on following pages]

 

   

 

  

  LENDER:       REGIONS BANK         By: /s/ Michael R Mellott     Name: Michael
R Mellott     Title:   Director

 

[signatures continue on following pages]

 

   

 

  

  LENDER:       RBS CITIZENS N.A.       By:       Name:     Title:

 

[signatures continue on following pages]

 

   

 

 

 

  LENDER:       SUMITOMO MITSUI BANKING CORPORATION       By: /s/ William G.
Karl     Name: William G. Karl     Title:   Executive Officer

 

  ELECTING LENDER:       SUMITOMO MITSUI BANKING CORPORATION       By: /s/
William G. Karl     Name: William G. Karl     Title:   Executive Officer

 

[signatures continue on following pages]

 

   

 

  

  LENDER:       CAPITAL ONE, NATIONAL ASSOCIATION       By: /s/ Frederick H.
Denecke     Name: Frederick H. Denecke     Title:   Senior Vice President

 

[signatures continue on following pages]

 

   

 

 

  LENDER:       COMERICA BANK       By: /s/ Charles Weddell     Name: Charles
Weddell     Title:   Vice President         ELECTING LENDER:       COMERICA BANK
      By: /s/ Charles Weddell     Name: Charles Weddell     Title:   Vice
President

 

[signatures continue on following pages]

 



   

 

 

  LENDER:       BARCLAYS BANK PLC       By:       Name:     Title:

 

[signatures continue on following pages]

 

   

 

  

  LENDER:       BANK OF AMERICA, N.A.       By: /s/ Thomas W. Nowak     Name:
Thomas W. Nowak     Title:   Vice President

 

[signatures continue on following page]

 

   

 

  

  LENDER:       MIZUHO BANK, LTD.       By: /s/ John Davies     Name: John
Davies     Title:   Authorized Signatory

 

[end of signatures]

 

   

 

  

SCHEDULE 1

 

List of Real Property

 

Property Address   Property Owners      

6311 Schooner Drive

Van Buren Township, Michigan

  ARC CSVBTMI001, LLC, a Delaware limited liability company       20255 Victor
Parkway Livonia, Michigan   ARC TRLIVMI001, LLC, a Delaware limited liability
company       2800 Earhart Court Hebron, Kentucky   ARC FEHBRKY001, LLC, , a
Delaware limited liability company

 

   

 

  

SCHEDULE 2.01 – COMMITMENTS

 

Lender  Commitment  JPMorgan Chase Bank, N.A.  $125,000,000  Regions Bank 
$125,000,000  RBS Citizens N.A.  $125,000,000  Mizuho Bank, Ltd.  $100,000,000 
Sumitomo Mitsui Banking Corporation  $75,000,000  Capital One, National
Association  $50,000,000  Barclays Bank PLC  $50,000,000  Bank of America, N.A. 
$50,000,000  Comerica Bank  $40,000,000  Total Commitments  $740,000,000 

 

   

 

 

